UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 12, 2007 CLECO CORPORATION (Exact name of registrant as specified in its charter) Louisiana 1-15759 72-1445282 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 2030 Donahue Ferry Road Pineville, Louisiana 71360-5226 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (318) 484-7400 CLECO POWER LLC (Exact name of registrant as specified in its charter) Louisiana 1-05663 72-0244480 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 2030 Donahue Ferry Road Pineville, Louisiana 71360-5226 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (318) 484-7400 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On June 12, 2007, Cleco Corporation (“Cleco”) announced that the Federal Energy Regulatory Commission (the “FERC”) approved a Stipulation and Consent Agreement (the “Agreement”) between the FERC’s Office of Enforcement (“Enforcement”) and Cleco and certain of its subsidiaries that resolves issues related to Enforcement’s nonpublic investigation into Cleco’s compliance with provisions of a July 2003 FERC-approved Stipulation and Consent Agreement (the “2003 Agreement”).The 2003 Agreement settled the FERC investigation following Cleco’s disclosure in November 2002 of certain energy marketing and trading practices. The terms of the Agreement, include, but are not limited to:(i) payment of a civil penalty of $2.0 million, which payment may not be passed through, directly or indirectly, to any present or future customers or ratepayers, and (ii) adherence to a new one-year compliance plan.The financial impact of the civil penatly has been fully accrued by Cleco as of the end of the first quarter of 2007.A copy of the Agreement is attached to this Current Report as Exhibit 99.2. Item 9.01Financial Statements and Exhibits. (d) Exhibits. The following exhibits are filed herewith: 99.1FERC Order, issued June 12, 2007, approving the Agreement. 99.2Stipulation and Consent Agreement by and among the Staff of the Office of Enforcement of the FERC and Cleco, Cleco Power LLC, Cleco Midstream Resources LLC, Cleco Evangeline LLC, Acadia Power Partners, LLC and Cleco Support Group LLC. 99.3Press Release issued June 12, 2007 by Cleco relating to the Agreement. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. CLECO CORPORATION Date:June 14, 2007 By:/s/ Kathleen F. Nolen Kathleen F. Nolen Senior Vice President, Chief Financial Officer and Treasurer Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. CLECO POWER LLC Date:June 14, 2007 By:/s/ Kathleen F. Nolen Kathleen F. Nolen Senior Vice President, Chief Financial Officer and Treasurer EXHIBIT INDEX Exhibit Number Exhibit Description 99.1 FERC Order, issued June 12, 2007, approving the Agreement. 99.2 Stipulation and Consent Agreement by and among the Staff of the Office of Enforcement of the FERC and Cleco, Cleco Power LLC, Cleco Midstream Resources LLC, Cleco Evangeline LLC, Acadia Power Partners, LLC and Cleco Support Group LLC. 99.3 Press Release issued June 12, 2007 by Cleco relating to the Agreement.
